Citation Nr: 9926319	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  90-49 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
hydrocelectomy, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for folliculitis of 
the neck and groin, currently rated as 10 percent disabling.

3.  Entitlement to service connection for a skin condition 
other than folliculitis of the neck and groin, to include 
tumors of the neck, secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
February 1949, and from February 1949 to February 1952.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in February 1989, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  In March 1996, the Board awarded a 10 percent 
disability rating, but denied further entitlement to an 
evaluation in excess of 10 percent, for the veteran's 
residuals of a hydrocelectomy.  In addition, the Board 
remanded to the RO each of the final two issues listed on the 
title page for further evidentiary development.  Thereafter, 
the veteran filed an appeal with the (as then known) United 
States Court of Veterans Appeals (currently known as the 
United States Court of Appeals for Veterans Claims (Court)).  
In March 1997, the Court vacated that part of the Board's 
March 1996 decision denying entitlement to a rating in excess 
of 10 percent for residuals of a hydrocelectomy and granted a 
joint motion to remand that aspect of the decision to the 
Board for additional development and readjudication.  [redacted] (U.S. Vet. App. [redacted]).  

In August 1997, the Board, in compliance with a related 
request contained in the above-cited joint remand, remanded 
the claim for an evaluation in excess of 10 percent for 
residuals of a hydrocelectomy for additional development.  
Following completion of the development addressed in the 
August 1997 remand as well as that addressed in the March 
1996 Board disposition, the RO continued to deny each issue 
listed on the title page in a Supplemental Statement of the 
Case mailed to the veteran in July 1999.

Thereafter, the appeal was returned to the Board.

In its March 1996 disposition, the Board noted that at his 
February 1996 hearing, the veteran asserted a claim for 
secondary service connection for varicose veins, and directed 
the RO to adjudicate such claim.  However, inasmuch as such 
claim has not yet been adjudicated by the RO, it is again 
brought to the attention of the RO for such purpose.


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
residuals of a hydrocelectomy include a tender and painful 
surgically incurred right testicular nodule; neither testicle 
is completely atrophied.

2.  Current manifestations of the veteran's service-connected 
folliculitis of the neck and groin include complaint of 
constant itching, apparent exudation in the area of the 
groin, and recent evidence of a lesion on the neck.

3.  The claim for service connection for a skin condition 
other than folliculitis of the neck and groin, to include 
tumors of the neck, secondary to asbestos exposure, is not 
plausible.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a hydrocelectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.10 and 
Part 4, Diagnostic Codes 7523, 7804 (1998).

2.  The criteria for a 30 percent rating for folliculitis of 
the neck and groin have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 7806 (1998).

3.  The claim for service connection for a skin condition 
other than folliculitis of the neck and groin, to include 
tumors of the neck, secondary to asbestos exposure, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the first two issues listed on the title 
page are, in each instance, well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  That is, the Board finds that each 
such claim is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1998).

Service connection is in effect for post-operative 
hydrocelectomy, for which the RO has assigned a 10 percent 
rating in accordance with the provisions of Diagnostic Codes 
7523-7804 of the Rating Schedule; and for folliculitis, neck 
and groin, rated as 10 percent disabling under Diagnostic 
Code 7814.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of each service-connected disability for which 
entitlement to an increased rating is asserted.  The Board 
has found nothing in the historical record which would lead 
it to conclude that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of the remote clinical 
histories and findings pertaining to either disability.


I.  Hydrocelectomy

In accordance with Diagnostic Code 7804, a superficial scar 
which is objectively tender and painful warrants a 10 percent 
rating.  In addition, pursuant to 38 C.F.R. § 4.115a, 
Diagnostic Code 7523, complete atrophy of each testis 
warrants a 20 percent rating.

Service medical records reflect that, in the aftermath of his 
involvement in a fall which was thought to have aggravated a 
then existing right hydrocele, the veteran underwent the 
surgical repair of the right-sided hydrocele in 1951.  
Service connection for scar, postoperative status, 
hydrocelectomy, was established in April 1955, at which time 
a noncompensable rating was assigned.  More recently, based 
on an April 1993 statement from Michael E. Gayle, M.D., 
wherein the physician referred to a tender right testicular 
nodule which was thought to be associated with surgery-
related scarring suggested on pertinent VA ultrasound 
performed in December 1990, the Board, on the predicate that 
the veteran's tender right testicular nodule was analogous to 
a tender and painful scar, in March 1996 awarded a 10 percent 
rating pursuant to the provisions of Diagnostic Code 7804.  

In accordance with development directed by the Board in its 
above-cited August 1997 disposition, the veteran underwent 
pertinent examination by VA in May 1998.  On the occasion of 
the examination, the veteran complained of experiencing 
recurrent episodes of bilateral hemiscrotal discomfort as 
well as atrophy of the right testicle.  On physical 
examination, each testicle was palpable in the scrotum, 
though the right was "slightly smaller" than the left.  
Both epididymides were tender, though moreso ("especially") 
on the right.  The pertinent examination diagnosis was 
atrophic right testicle secondary to traumatic injury.

In asserting that he is entitled to a rating in excess of 10 
percent for his service-connected residuals of a 
hydrocelectomy, the veteran avers that he should be awarded a 
"20%" rating, based on 10 percent for each testicle, 
inasmuch as his hydrocelectomy involves "each one".  While 
the Board acknowledges the veteran's foregoing assertion, it 
would respectfully point out that, even ignoring that his 
inservice hydrocelectomy was performed only on the right, any 
consideration of entitlement to a 20 percent rating (under 
Diagnostic Code 7523) would require, as a threshold showing, 
complete atrophy of each testis.  However, as was alluded to 
in the March 1996 Board decision, an abdominal 
scintiangiogram performed by VA in June 1989 revealed that 
both testes were "normal" relative to size and shape, and, 
most recently, on the May 1998 VA examination, only the 
veteran's right testicle was atrophic, and then apparently 
only modestly so (i.e., 'slightly smaller' than the left).  
Further, since the veteran has never undergone the surgical 
removal of his right (or left) testis due to his service-
incurred (apparently a fall) injury, a 30 percent rating 
under Diagnostic Code 7523, see Note to Code 7523, is not for 
contemplation.  Given the foregoing relative to the 
provisions of Diagnostic Code 7523, and inasmuch as the 
currently assigned 10 percent rating pursuant to Diagnostic 
Code 7804 is the maximum allowable analogy-predicated 
evaluation authorized under such Code, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating for his service-
connected residuals of hydrocelectomy.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to right hydrocelectomy-occasioned impairment in the 
veteran's ability to function under the ordinary conditions 
of daily life.  In this regard, however, while the Board is 
cognizant of the veteran's assertion in a July 1999 
submission that he is obliged to wear a supporter for 
purposes including the amelioration of testicular pain, such 
consideration, in the Board's opinion, is insufficient to 
warrant the assignment of a higher disability rating 
predicated on the provisions of 38 C.F.R. § 4.10.  The Board 
has also given consideration to the provisions of 38 C.F.R. 
§ 4.7, which provide that, where there is a question as to 
which of two evaluations should be assigned, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  However, 
the record does not show that the actual manifestations of 
the veteran's service-connected right-sided testicular 
disablement more closely approximate those required for a 20 
percent rating than they do the disability rating currently 
assigned.  Accordingly, the Board is unable to identify a 
reasonable basis for a grant of this aspect of the benefit 
sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.10 and Part 4, Diagnostic Codes 7523, 7804.

In addition, the Board has considered the discussion recently 
advanced by the Court in Fenderson v. West, 12 Vet. App. 119 
(1999), wherein it indicated that, especially when there was 
a long duration between a claimant's original claim for 
service connection and the assignment of an original rating, 
separate ("staged") ratings may be assigned with respect to 
original claims for distinct separate periods of time during 
the appeal period based on the facts found.  However, in the 
appeal at bar, there is no clinical evidence reflecting that 
the veteran's right hydrocelectomy was at all symptomatic 
prior to January 1989, the effective date of his recently 
awarded 10 percent rating therefor.  Accordingly, the Board 
is of the view that the Fenderson rationale does not 
substantively inhere to this aspect of the appeal.

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran (who 
is apparently retired) has not asserted or offered any 
objective evidence that hydrocelectomy-related residual 
disablement at all interferes with his employability to a 
degree greater than that contemplated by the regular 
schedular standards which, as noted above, contemplate 
impairment in earning capacity in civil occupations.  
Therefore, an exceptional or unusual disability picture 
(i.e., one where the veteran's currently assigned pertinent 
rating is found to be inadequate) is not presented.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.   


II.  Folliculitis of the Neck and Groin

Pursuant to Diagnostic Code 7814, the veteran's service-
connected folliculitis of the neck and groin is rated 
analogous to eczema in accordance with the provisions of 
Diagnostic Code 7806.  Under Diagnostic Code 7806, eczema 
manifested by exfoliation, exudation or itching, if involving 
an exposed surface or extensive area, warrants a 10 percent 
rating; if manifested by exudation or constant itching, 
extensive lesions or marked disfigurement, a 30 percent 
rating is warranted.

In asserting entitlement to an increased rating for his 
service-connected folliculitis of the neck and groin, the 
veteran asserts, relative to such condition, that he 
experiences "constant itching" and that, in addition, he 
has "extensive lesions".  In this regard, when seen for VA 
outpatient treatment in March 1996, the veteran complained of 
having "dry skin" in the scrotal area.  Thereafter, when 
seen for VA outpatient treatment in July 1997, he was noted 
to have pustules on the back of his neck.  When seen by VA in 
May 1998, the veteran was noted to have discolored papules on 
his buttocks and the back of his neck. 

More recently, the veteran was pertinently examined by VA in 
November 1998.  On physical examination, he was found to have 
"two small excoriations" on the skin of the back of his 
neck; there were also "areas of hypopigmentation", though 
"no active lesions of folliculitis [were] present" on the 
day of examination.  The skin of the veteran's groin was 
noted to be "slightly hyperpigmented but [with] no primary 
lesions or" areas of inflammation.  The examiner commented 
that the veteran's folliculitis "seem[ed] to be under good 
control with treatment."  The record also contains two color 
photographs, apparently taken in November 1998, depicting a 
lesion on the back of the veteran's neck.  In January 1999, 
owing to concern that it might have been malignant, the 
lesion was excised at a VA facility.

In considering the veteran's claim for an increased rating 
for his service-connected folliculitis of the neck and groin, 
the Board would point out that the related 'constant itching' 
of which he complains is in fact characteristic of pertinent 
disablement warranting a 30 percent rating under the above-
cited provisions of Diagnostic Code 7806.  At the same time, 
while the presence of extensive lesions would also be 
representative of related disablement commensurate with a 30 
percent rating, the Board would emphasize that, on the 
occasion of the veteran's examination by VA in November 1998, 
he was free of lesions (whether 'active' or 'primary' in 
derivation) on the skin of his neck as well as in the area of 
his groin.  Notwithstanding the latter observation, however, 
the Board has not overlooked that, in a July 1999 submission, 
the veteran asserted that, possibly characteristic of the 
requisite exudation contemplated for a 30 percent disability 
rating, "the skin of [his] groin" drains frequently, i.e., 
"about 80% of the time".  In addition, though the veteran's 
neck was free of any lesions on the day of the November 1998 
VA examination, he is shown to have undergone the surgical 
removal of a potentially cancerous lesion from his neck just 
two months later, in January 1999.  In view of the foregoing 
observations, then, and with favorable resolution of 
reasonable doubt, the Board is of the opinion that a 30 
percent rating for the veteran's service-connected 
folliculitis of the neck and groin is warranted.  Such 
increased disability evaluation is, therefore, granted.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, Diagnostic Code 
7806.

In further considering, however, whether the veteran is 
entitled to a yet higher disability rating, i.e., in excess 
of 30 percent, the Board is readily persuaded that he is not.  
In this regard, the Board would observe that while a 50 
percent rating under Diagnostic Code 7806 contemplates 
manifestations including ulceration and extensive exfoliation 
as well as systemic or nervous manifestations, the veteran 
neither contends, nor does the evidence (in its entirety) 
reflect, that his folliculitis is characterized by any of the 
same.   




III.  Skin Disability, other than Folliculitis of the Neck 
and Groin, to include Tumors of the Neck, Secondary to 
Asbestos Exposure

The threshold question to be answered concerning the 
veteran's claim for service connection for a skin condition 
other than folliculitis of the neck and groin, to include 
tumors of the neck, secondary to asbestos exposure, is 
whether he has presented evidence of a well grounded claim, 
that is, one which is plausible and meritorious on its own or 
capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claim for service 
connection for a skin condition other than folliculitis of 
the neck and groin, to include tumors of the neck, secondary 
to asbestos exposure, is well grounded.

The veteran contends that he has present skin disablement, 
other than folliculitis of the neck and groin, inclusive of 
tumors on his neck, which is directly attributable to 
exposure to asbestos in service.  Specifically, the veteran 
asserts that, while working as a carpenter in service at a 
base in "1949", one of his duties involved putting asbestos 
"back on....boilers" after the asbestos had been melted off 
when it was necessary to use the boilers to heat the 
barracks.  In this regard, the record reflects that, in 
addition to folliculitis, the veteran has been assessed as 
having a number of skin conditions.  When seen for VA 
outpatient treatment in February 1996, the diagnoses included 
seborrheic dermatitis, intertrigo and tinea pedis.  
Thereafter, when the veteran was seen by VA in July 1997, the 
diagnoses included "pruritus".  In addition, as to tumors, 
the record reflects that, in apparently early 1992, the 
veteran underwent (as reflected on a March 1992 VA outpatient 
treatment report) the surgical resection of what is referred 
to as "a tumor of the neck".  Most recently, in January 
1999, as was noted above, a "skin lesion" was surgically 
excised from the area of the back of his neck.  However, with 
respect to each of the skin conditions (other than 
folliculitis) with which the veteran has been assessed, the 
record is negative for any evidence relating the same, or any 
'tumor', to exposure to asbestos.  It also bears emphasis 
that skin conditions (however assessed) are not included 
among the diseases (e.g., bronchial and urogenital cancer, 
emphysema) for which individuals with a history of exposure 
to asbestos are at increased risk.  See DVB Circular 21-88-8 
(May 11, 1988).  Given the foregoing observations, then, and 
without evidence relating any tumor of pertinent skin 
condition with which the veteran has been assessed to his 
asserted history (which, to be sure, the Board has no reason 
to dispute) of exposure to asbestos, the Board is constrained 
to conclude that a plausible claim for service connection for 
a skin condition other than folliculitis of the neck and 
groin, to include tumors of the neck, secondary to asbestos 
exposure, has not been presented.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Accordingly, such claim is not well 
grounded.  38 U.S.C.A. § 5107(a). 

In addition, although the Board has considered and disposed 
of the veteran's foregoing claim for service connection on a 
ground different from that of the RO, the veteran has not 
been prejudiced by the Board's decision.  This is because, in 
assuming that such claim was well grounded, the RO accorded 
the veteran greater consideration than this claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether this claim is well 
grounded would be pointless and, in light of the law cited 
above, would not result in a determination favorable to the 
veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 
(1992).  

Finally, as pertinent to the veteran's claim for service 
connection for a skin condition other than folliculitis of 
the neck and groin, to include tumors of the neck, secondary 
to asbestos exposure, the Board is of the opinion that its 
discussion above bearing on such issue is sufficient to 
inform the veteran of the elements necessary to complete his 
application for a claim for service connection relative to 
such corresponding disablement.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).




ORDER

An increased rating for residuals of a hydrocelectomy is 
denied.

An increased rating for folliculitis of the neck and groin is 
granted, to the extent indicated, subject to controlling 
regulations governing the payment of monetary benefits.

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for a skin condition other 
than folliculitis of the neck and groin, to include tumors of 
the neck, secondary to asbestos exposure, is denied.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

